It was frankly conceded by plaintiff's attorney that there was only one possible act of negligence shown. On the claim that the defendant failed to keep a proper lookout, the case was presented and argued. The court is convinced that the defendant was not negligent. On the contrary, the circumstances would indicate that he was driving with care. The very fact that he saw a traffic officer right there is of great significance. The fact that his car was stopped quickly *Page 18 
also shows the manner in which he drove. It is quite probable that a momentary glance at the officer was the fleeting distraction that prevented his seeing the little boy dart in front of him. This could not be said to be negligence. There was absolutely nothing in the situation to put him on notice that there might be a child in the street. It is not at all improbable that a younger, more alert driver would have avoided the accident, but the court must take Mr. Wilcox as he is, and test his conduct by the standard of due care. He meets that standard. There is a wide difference in the skill of drivers. The law, however, recognizes no distinction between them as to relative ability but is concerned only with compensating persons injured through the negligence of others.
   Judgment is entered for the defendant to recover his costs.